Exhibit 10.5(a) [***] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. STRATEGIC COLLABORATION AGREEMENTbetweenNESTEC LTD.andAIMMUNE THERAPEUTICS, INC. US-DOCS\83031037.1 ARTICLE 1DEFINITIONS 1 Definitions 1 ARTICLE 2OBJECTIVES; COLLABORATION 6 Objectives 6 Scope of Collaboration 6 Formation and Composition of the Pipeline Committee 7 Role of Pipeline Committee 7 Information Sharing 7 Opportunities 7 Meetings of PC 8 ARTICLE 3LICENSE OPPORTUNITIES 8 Exclusive Negotiation Right of NHSc 8 Proposal by NHSc to Explore Combination Therapy 10 ARTICLE 4REPRESENTATIONS AND WARRANTIES 10 Organization 10 Authorization 11 Binding Agreement 11 No Conflict 11 No Consents 11 ARTICLE 5INTELLECTUAL PROPERTY 11 Ownership of Intellectual Property 11 No License; Implied Rights 12 ARTICLE 6CONFIDENTIAL INFORMATION 12 Nondisclosure 12 Authorized Disclosure 13 Terms of this Agreement 13 Securities Filings 13 Expiration or Termination 14 ARTICLE 7ADDITIONAL AGREEMENTS 14 Non-Competition 14 Non-Solicitation of Employees 15 Director Nomination 16 i ARTICLE 8TERM AND TERMINATION 16 Effectiveness; Term 16 Termination Rights 16 Effect of Termination 17 ARTICLE 9MISCELLANEOUS 17 Expenses 17 Severability 17 Notices 17 Assignment 18 Further Assurances 19 Waivers and Modifications 19 Choice of Law 19 Injunctive Relief 19 Publicity 19 Relationship of the Parties 19 Entire Agreement 20 Counterparts 20 Exports 20 Amendments 20 Interpretation 20 Exhibits Exhibit A - Development Programs ii STRATEGIC COLLABORATION AGREEMENT
